Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-13 are pending.  The application was filed on 12/21/20, and does not claim foreign priority.  The assignment status of this application is not known.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: modeler, monitor, manager, interface, viewer, tasks, filter, load, and generator, which all correspond to generic placeholders that are coupled with respective structural modifiers that fall short of providing sufficient structure for performing the associated functional language.  More particularly, claims limitations of, e.g., “dynamic modeler”, “dynamic smart interface”, “rule monitor”,  “smart task generator”, “main task”, “communication task,” “dynamic output viewer,” “dynamic data load,” “dynamic control load,” “dynamic cascading filter,” “dynamic process manager,” are noted, which are recited in each of the independent claims as well as in the dependent claims.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  Further to the terminal disclaimer filed on 5/16/2021, an updated search also did not appear to result in any references that would give rise to a non-hindsight based obviousness rejection teaching of each and every feature of the dynamic modeler of each independent claims.  In particular, the closest prior art, i.e., 20190013948 to Mercuri teachers a system that may receive a request from a blockchain object 108 to request additional information, e.g., parameter of smart contract (Mercuri, FIG. 3, [0005]-[0009], [0095], [0097], [0110]), but Mercuri appears to fall short of teaching or suggesting each and every feature of the dynamic modeler configured, inter alia, to generate for all applications: i) a shared first event, ii) a shared dynamic cascading filter, and iii) one or more  shared final events, powered by an application's context and based on a user event triggering a dynamic process manager to auto-generate next main tasks and communicator tasks and their correspondent resources, to provide set standardized collaboration on a single integrated-solution platform, wherein the dynamic modeler features include i) a dynamic smart interface, ii) dynamic interaction types, iii) the dynamic process manager, iv) contextual dynamic data, and v) a dynamic output viewer.  
More particularly, while Mercuri teaches a system that may include the IoT gateway 102 and enables integration of the IoT gateway to the system (Mercuri, FIGS. 3, 10, [0154]-[0160]) Mercuri appears to fall short of teaching or suggesting the dynamic modeler having one or more  dynamic first event/one or more dynamic final event and intelligent resource interaction, combined with its shared standard transaction parameters including terms, a resource profile, and a transaction identifier, enables a constant creation of a single common model bound to a unique identifier of and for the model to be saved into a smart contract, wherein the unique identifier is selectively queried on demand by a resource to return, view or compare the terms to be executed from the integrated-solution platform, wherein each transaction of dynamic modeler is driven by main tasks and supported by communicator tasks that allow users to collaborate within a main task, wherein the dynamic modeler is configured to provide single interactions that are common across application configurations and shared across the integrated-solution platform, wherein the dynamic modeler is configured to query contextual data that has been created by multiple resources across the integrated-solution platform.  
Finally it appears the while Mercuri may teach block chain identifier, transactions and parameters (Mercui, FIG. 3, 10; [0078]-[0084]), Mercuri appears to fall short of teaching each and every feature/step of, inter alia,  wherein the dynamic modeler is configured to perform operations in response to the dynamic interaction types as set forth in additional detail in each of the independent claims.
For at least these and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in the independent claims, and similarly for at least these reasons each and every feature of the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email (Maryam.Ipakchi@uspto.gov) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171